                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

ADACEL, INC. and ADACEL SYSTEMS,
INC.,

       Plaintiffs,

v.                                                    Case No: 6:18-cv-1176-Orl-40TBS

ADSYNC TECHNOLOGIES, INC.,

       Defendant.


                                         ORDER

       Plaintiffs complain that Defendant misappropriated their trade secrets and

breached a non-disclosure agreement (Doc. 14). Defendant filed a motion to dismiss for

improper venue, based on FED. R. CIV. P. 12(b)(3) (Doc. 16). The Court has not yet ruled

on the motion. After filing the venue motion to dismiss, Defendant filed a motion to stay

discovery until the Court decides the motion to dismiss (Doc. 22). The motion for stay was

denied (Doc. 31).

       Next, Defendant filed a FED. R. CIV. P. 12(b)(6) motion to dismiss for failure to state

a claim for which relief can be granted (Doc. 33). The Court has not yet ruled on this

motion. Now before the Court is Plaintiffs’ motion to strike or deny Defendant’s second,

Rule 12(b)(6) motion to dismiss (Doc. 34). As grounds, Plaintiffs argue that the second

motion to dismiss is untimely, prohibited by Rule 12, and the combined motions to

dismiss exceed the Court’s limit of 25 pages (Doc. 34).

       Defendant counters that it can raise Rule 12(b)(6) defenses at any time prior to

filing a responsive pleading, as affirmative defenses in its responsive pleading, in a

motion for judgment on the pleadings, in a motion for summary judgment, and at trial
(Doc. 35 at 2). Defendant also argues that it is permitted to file separate motions under

Rules 12(b)(3) and 12(b)(6), and that it was not clear when the venue motion was filed

that Defendant had grounds to assert collateral estoppel based on Plaintiff Adacel

Systems, Inc.’s initial and supplemental protests of an FAA contract awarded to

Defendant (Id. at 4-5; Doc. 7). Lastly, Defendant notes that neither of its motions to

dismiss exceeds the Court’s page limit (Id. at 5-6).

          Successive motions to dismiss are generally not permitted. “Except as provided in

Rule 12(h)(2) or (3), a party that makes a motion under this rule must not make another

motion under this rule raising a defense or objection that was available to the party but

omitted from its earlier motion.”1 FED. R. CIV. P. 12(g)(2). Rules 12(h)(2) and (3) provide:

                  (2) When to Raise Others. Failure to state a claim upon which
                  relief can be granted, to join a person required by Rule 19(b),
                  or to state a legal defense to a claim may be raised:

                          (A) in any pleading allowed or ordered under Rule 7(a);

                          (B) by a motion under Rule 12(c); or

                          (C) at trial.




1   The commentary to the rule explains:

                  Subdivision (g) has forbidden a defendant who makes a preanswer motion
                  under this rule from making a further motion presenting any defense or
                  objection which was available to him at the time he made the first motion
                  and which he could have included, but did not in fact include therein. Thus
                  if the defendant moves before answer to dismiss the complaint for failure
                  to state a claim, he is barred from making a further motion presenting the
                  defense of improper venue, if that defense was available to him when he
                  made his original motion. Amended subdivision (g) is to the same effect.
                  This required consolidation of defenses and objections in a Rule 12 motion
                  is salutary in that it works against piecemeal consideration of a case. For
                  exceptions to the requirement of consolidation, see the last clause of
                  subdivision (g), referring to new subdivision (h)(2).

Advisory Committee Notes 1966 Amendment.




                                                     -2-
              (3) Lack of Subject-Matter Jurisdiction. If the court determines
              at any time that it lacks subject-matter jurisdiction, the court
              must dismiss the action.

FED. R. CIV. P. 12(h)(2) - (3). None of these exceptions apply. Defendant does not

challenge the Court’s subject-matter jurisdiction, it has not filed a motion for judgment on

the pleadings, and the case has not gone to trial. See Hummel v. Tamko Bldg. Prod., Inc.,

No. 6:15-cv-910-Orl-40GJK, 2016 WL 7340301, at *4 (M.D. Fla. Mar. 28, 2016).

       This leaves Defendant’s argument that its motion to dismiss for failure to state a

cause of action should be permitted because it was not clear when Defendant filed its

Rule 12(b)(3) motion that the collateral estoppel argument presented in its Rule 12(b)(6)

motion was available. “A defense is ‘unavailable’ for purposes of rule 12(g)(2) ‘if its legal

basis did not exist at the time of the answer or pre-answer motion,’ so that it was ‘for all

practical purposes impossible for the defendants to interpose their … defense.’” Noveshen

v. Bridgewater Assoc., LP, No. 13-CV-61535-KAM, 2015 WL 11170928, at *3 (S.D. Fla.

July 20, 2015) (quoting Gilmore v. Palestinian Interim Self-Gov’t Auth., 8 F.Supp.3d 9, 13

(D.D.C. 2014)). Defendant has not satisfied its burden to show the unavailability of

collateral estoppel as a defense when it filed its original motion to dismiss.

       Accordingly, Plaintiffs’ Motion to Strike/Deny Defendant’s Motion to Dismiss for

Failure to State a Claim (Doc. 34) is GRANTED and Defendant’s Motion to Dismiss for

Failure to State a Claim on Which Relief May be Granted (Doc. 33) is STRICKEN.

       DONE and ORDERED in Orlando, Florida on January 28, 2019.




                                             -3-
Copies furnished to Counsel of Record




                                        -4-
